Per Curiam. This claim arising out of the death of a policeman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281, et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on March 15,1978, the Court finds that: 1. The Claimant, June Maxine Burns, is the mother of the decedent and is the beneficiary who was designated by him. 2. The decedent, Robert Broshears, age 25, was a patrolman employed by the East St. Louis Police Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on June 23, 1977. 3. On said date, at approximately 3:15 p.m., within his regular work hours and pursuant to his duty assignment, Officer Broshears was struck by a tractor-trailer truck while he was investigating, and assisting, at the scene of an earlier automobile accident. Officer Broshears was pronounced dead at 4:40 p.m., the same date, at the hospital to which he had been taken, and the Coroner’s certificate of death recites the immediate cause of death as “massive head and chest injuries.” 4. Officer Broshears was killed in the line of duty as defined in section 2(e) of the Act. 5. The proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Ruth Maxine Burns, as mother and designated beneficiary of the deceased patrolman, Robert Broshears.